DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 10/07/2021.  Claims 23-49 are pending.  The earliest effective filing date of the present application is 11/20/2017.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claims 23-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To be clear, claim 23 (and similarly claims 45 and 49) recites the limitation “wherein the smart contract program includes programmed criteria configured to determine, based on a current quantity balance on the given hotel room item, whether the submitted transaction represents a conflict on all existing successful transactions currently stored in the blockchain regarding the given hotel room item; and upon determining, based on the smart contract program, that the new transaction representing the room reservation event can be successful, creating, . . . .”  See also the subject matter of claims 27, 28, and 48. For each of these new limitations, the examiner has been unable to find support in Applicant’s originally-filed specification.  Accordingly, these limitations should be removed as they are directed to new matter.  Appropriate correction is required. 
The examiner find that claims 25, 26, and 47 also include new matter. The “substantially the same time” limitations are not found in the specification.  Appropriate correction is required. 
The examiner finds that claim 40 also includes new matter.  In particular, the limitation of “wherein the master node in the hotel room inventory system is the only node that can create new blocks” is not found in the specification.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0189449 to Karumba et al. (“Karumba”) in view of U.S. Pat. Pub. No. 2018/0264347 to Tran et al. (“Tran”).
	With regard to claims 23, 27, 28, 31, 45, and 49, Karumba discloses the claimed method comprising: 
 	maintaining, in each node of a plurality of nodes in a hotel room inventory system, a blockchain that stores all successful transactions regarding a given hotel room item (see e.g. [0022] “Furthermore, while a “blockchain” technology will be described in one or more illustrative implementations, other types of data management technologies that generate a secure chain of data blocks maintained at computing nodes in a distributed network may be employed in one or more embodiments.”; [0026]; for the “hotel room item” the examiner refers to [0008] 
 	wherein the blockchain includes a number of blocks that are singly linked in a chronological order, each block cryptographically referencing its directly-preceding block such that data in any block cannot be changed without changing all subsequent blocks, each block storing a successful transaction regarding the given hotel room item (see e.g. [0026]); 
 	creating and maintaining a master node that controls access to its nodes (see e.g. Fig. 1, where for instance computing node 1 is master node of computing node 4) and creates blockchain blocks to be attached to the blockchain when a successful transaction occurs where the new block stores information (see e.g. [0028]);
	wherein said creation of the new block causes the new block to be added to the blockchain in each node of the plurality of nodes in the hotel room inventory system (see [0026]).  
	Karumba does not disclose, but Tran does disclose, the following: 
upon receiving a room reservation event from a computer network communicatively coupled to the hotel room inventory system, determining whether the room reservation event can be successful by submitting a new transaction representing the room reservation event to a smart contract program that is stored in the blockchain (see [0225], [0354]; the examiner notes that the claimed hotel room equates to a piece of inventory in this obviousness rejection; [0129], [0130], [0150], etc.), 
 	wherein the smart contract program includes programmed criteria configured to determine, based on a current quantity balance on the given hotel room item, whether the submitted transaction represents a conflict on all existing successful transactions currently stored in the blockchain regarding the given hotel room item (see [0150], [0225], [0354]); and 
 	upon determining, based on the smart contract program, that the new transaction representing the room reservation event can be successful, [performing some action] (see [0150], [0225], [0354]).
 	Accordingly, the examiner finds that Tran at e.g. [0129], [0130], [0150], [0225], [0354] teaches that one of ordinary skill in the art at the time of filing would have known of these concepts and would have combined them with the node teachings of Karumba, where this would be beneficial to create such smart contracts in order to ensure that certain actions are taken to 

With regard to claims 24 and 46, Karumba further discloses where the data stored in the new block are further indicative of, in addition to the new transaction, all previous success transactions regarding the given hotel room item ([0024], [0026], [0058]).  

With regard to claims 25 and 47, Karumba further discloses where the new block further includes: another successful transaction regarding a different hotel room item, the successful transaction regarding the different hotel room item having taken place at substantially the same time as the new transaction regarding the hotel room item (see e.g. [0049] where each block is linked to each previous block of “the stackholder’s inventory blockchain”, where this can include other inventory items and they are within substantially the same time).  

	With regard to claim 26, Karumbe further discloses where the new block further includes: all successful transactions regarding different hotel room items having taken place within the hotel room inventory system at substantially the same time as the new transaction regarding the hotel room item (see e.g. [0049] where each block is linked to each previous block of “the stackholder’s inventory blockchain”, where this can include other inventory items and they are within substantially the same time).  

	With regard to claims 29 and 30, Karumbe further discloses where the room reservation event is a cancellation event or a checkout event (see [0031]).  As for verifying the current quantity and comparing to a threhsold, the examiner refers to Tran, as combined above.   

	With regard to claim 32, 33, Karumbe is silent regarding the smart contract limitations.  Tran teaches where the smart contract program is configured to determine the conflict further based on: a hotel location of the given hotel room item (see e.g. [0054]); a room type of the given hotel room item; and/or a time range in the room 

	With regard to claim 34, Karumbe further discloses where creating the new block includes: generating a unique hash value for the new block; generating a unique timestamp for the new block; and generating, based on the unique hash value and the unique timestamp, a unique block header for the new block, wherein the unique timestamp is generated based on an issuance time or a receipt time of the room reservation event ([0022-30] general blockchain technology).  

	With regard to claims 35, 36, and 48, Karumbe is silent regarding the limitations of claim 35.  However, Tran teaches adjusting, by the smart contract program and based on the current quantity balance on the given hotel room item, a market price for the given hotel room item ([0848-864] where pricing can be adjusted, and communicated).  

	With regard to claim 37, Karumbe discloses where the new block is created only when the new transaction representing the room reservation event can be successful ([0022-30]).  

	With regard to claim 38, Karumbe discloses where the new block includes: a unique block header; data representing the new transaction; and cryptographically generated data representing content of the new block's directly- preceding block ([0022-30]).  

	With regard to claim 39, Karumbe further discloses conducting an auditing procedure based on: reading a block header of each block in the blockchain to locate each block's directly- preceding block; and confirming a timestamp in each block in the blockchain to identify a successful transaction that initiates each block, so as to ensure a 

	With regard to claim 40, Karumbe further discloses: selecting, based on a predetermined rule, the master node from a particular group of nodes in the plurality of nodes in the hotel room inventory system, wherein the master node in the hotel room inventory system is the only node that can create new blocks (see [0029] where when a node is designated as a master node that node alone can create the new block).  

	With regard to claim 41, Karumbe further discloses the predetermined rule includes selecting the master node based on one or more of: a sequential order, a random order, an election, and/or a consensus involving polling the plurality of nodes ([0029]).  

	With regard to claim 42, Karumbe further discloses where the predetermined rule includes selecting the master node based on a comparison of a system current workload ([0090]), a size of available storage, and/or a transmission bandwidth of an existing master node against a new candidate node.  

	With regard to claim 43, Karumbe further discloses the given hotel room item is a select room type in a select hotel on a select date, and wherein the room reservation event is a room reservation request, a room checkout request, or a room cancellation request (see explanation above regarding the inventory being the hotel room(s), where this is intended use).  

	With regard to claim 44, Karumbe further discloses: receiving, via the computer network, the room reservation event from a hotel ([0063]), a booking engine, an online travel agency (OTA), a global distribution system, and/or a metasearch engine, wherein communication with the hotel room inventory system via the computer network follows, at least in part, a remote procedure call (RPC) protocol ([0067], [0101]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687